Detailed Action
This action is in response to the applicant’s amendment filed on 01 March, 2021. Claims 1-22 are pending and examined. Claims 1, 4-5, 11 and 13-22 are currently amended. 
Response to Amendment
The Amendment filed 01 March, 2021 has been entered. Claims 1-22 remain pending in the application. Regarding the Non-Final Office Action mailed on 27 November 2020, Applicant’s amendments to the Claims have partially overcome the 35 USC 112(b) rejections previously set forth (See Claim Rejections - 35 USC § 112).
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 01 March, 2021, with regard to the rejections of claim 1 under 35 USC 102/103 have been fully considered. Applicant’s argument is moot because the argument is directed toward new limitations that have not been previously considered. As such, Applicant’s amendment has necessitated a new ground of rejection set forth in this office action.
 Applicant’s arguments, see Arguments/Remarks, filed 01 March, 2021, with regard to the interpretation of “communication device” of claim 21 under 35 USC 112(f) have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that “One of ordinary skill in the automotive art would recognize a communication device as a hardware device capable of transmitting a signal, which is a known structure (see, e.g., https://www.computerhope.com/jargon/c/communication-devices.htm)”, “...the term “communication device” provides definite structure and thus does not 
“Communication device” is a generic place holder and just by reciting “communication device”, one or ordinary skill in the automotive art would NOT recognize what exact structure, material or acts are used to implement the recited functions. Considering the example given by the applicant (https://www.computerhope.com/jargon/c/communication-devices.htm), the website has “A communication device is a hardware device capable of transmitting an analog or digital signal over the telephone, other communication wire, or wirelessly. A classic example of a communication device is a computer modem…Other examples of communication devices include a NIC (network interface card), Wi-Fi devices, and access points…” which supports the statement that the “communication device” is a generic place holder that can be various types of devices (such as modem, NTC, Wi-Fi devices, access points, Bluetooth devices, IR devices, Smartphones…). 
	The applicant further argues that “Moreover, the enclosed amendments to claim 21, e.g., “the communication device includes at least one of a communication circuit or an antenna,” which is supported by paragraph 46, clearly recite a sufficient structure thereof as a well-known device”, the examiner respectfully disagrees. 								“A communication circuit OR an antenna” is not enough structure for the communication 

Applicant’s arguments, see Arguments/Remarks, filed 01 March, 2021, with regard to the rejections for claims 5 and 15 under 35 USC 112(b) have been fully considered but they are not persuasive.
Setting the vehicle autonomous driving level to a lowest level indicates the vehicle is in autonomous mode, while “when the autonomous driving is released” indicates the vehicle is not in autonomous mode. It is not clear how the autonomous driving level is determined when the vehicle is not in autonomous driving mode. Further, it is not clear what “lowest level” means and how the level is determined. There seems to be no definition for “vehicle autonomous driving level” in the specification. Therefore, the claims are indefinite and the 35 USC 112(b) rejections are maintained. 
Applicant’s arguments, see Arguments/Remarks, filed 01 March, 2021, with regard to the rejections for claims 1-22 under 35 USC 101 have been fully considered but they are not persuasive.
 	The applicant’s argument that by reciting “performing, by the controller, the autonomous driving based on a road autonomous driving level” the claims embody a control protocol based 
	The performing step was amended to be “controlling, by the controller, the autonomous vehicle to move by the autonomous driving based on a road autonomous driving level…”, which is not a specific vehicle control step. The limitation recites “controlling the autonomous vehicle” broadly. The limitation of “based on a road autonomous driving level” is not further limiting since it is well-known that an autonomous vehicle switches to human driver in road sections not appropriate for autonomous driving, i.e. “based on road autonomous driving level”. The “adjusting…” step does not further limiting the claim since it is included by the “controlling…” step. The limitations of “controlling” and “adjusting” are broad and do not indicate any kind of control. Instead, they are just decision steps based on certain conditions. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  As such, the above limitations fails at least Prong 2A of the analysis as set forth in the Office Action Therefore 35 U.S.C. 101 rejection is maintained.
	The applicant further argues that the claim recites “significant more” than the abstract idea by embodying a particular solution to the above-described problem or a particular way to achieve a desired outcome with respect to Step 2B, the examiner respectfully disagrees. 
	The claim recites controlling the autonomous vehicle move by autonomous driving based on a road autonomous driving level, which, as mentioned above, is a function of autonomous vehicle, therefore it is not considered as “significantly more”. Regarding the displaying step, it is also recited at a high level of generality and amounts to mere post solution displaying, which is a 

Claim Objections
Claims 4 and 14 are objected to because of the following informalities:
Claim 4, line 2, “…the change condition has met…” should read --…the change condition has been met…--;
Claim 14, line 3, “…the change condition has met…” should read --…the change condition has been met…--.
Appropriate correction is required.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1, 11 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for supporting an autonomous vehicle comprising: transmitting, by a controller, vehicle autonomous driving state information to a server and requesting a route search; a server configured to search for and provide a driving route; receiving, by the controller, a driving route found by the server; controlling, by the controller, the autonomous driving based on a road autonomous driving level included in the driving route; identifying, by the controller, whether a change condition of a vehicle autonomous driving level is met while performing the autonomous driving; and adjusting, by the controller, the vehicle autonomous driving level when the change condition is met and a display configured to display results of an operation of the controller.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by a controller/server”. That is, other than reciting “by the controller/server” nothing in the claim element precludes the step from practically being 
The claim recites additional elements of transmitting, by a controller…; a server configured to search…; receiving, by the controller…; controlling, by the controller, the autonomous driving…; identifying, by the controller…; and adjusting, by the controller… and a display configured to display results… In particular, the claim recites additional elements of a server and a controller – using a server/controller to perform the recited steps. The server and controller are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing) such that it amounts no more than mere instructions to apply the exception using a generic computer component, which is a form of insignificant extra-solution activity.  The displaying results step on a display is also recited at a high level of generality (i.e. as a general means of displaying the fluid value result from the determining step), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.  The “server/controller” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment.  The server/controller is recited at a high level of generality and is merely automates the determining step.  The limitation of “transmitting” and “receiving” are insignificant extra-solution activities which amount to “necessary data gathering and outputting” (see MPEP 2106.05(g)). The limitations of “controlling” and “adjusting” are broad and do not indicate any kind of control. Instead, they are just decision steps based on certain conditions. 

The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the transmitting, searching, receiving, controlling, identifying, adjusting and displaying steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background recites that the controller and server are all conventional controller and server used for the vehicle control, and the specification does not provide any indication that the controller and server are anything other than a conventional computer used for vehicle control.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-
Dependent claims 2-10, 12-20 and 22 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-22 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“communication device” in claim 21.
No structure is explicitly disclosed for the “communication device” in the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5, 14-15 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 4 recites “…determine that the change condition has met when the autonomous driving release is determined” which is not explicitly disclosed in the specification. There is no recitation of “determine that the change condition has met” at a time point “when the autonomous driving release is determined”. Therefore the claim recites NEW MATTER and is rejected under 35 USC 112(a).   
Claim 5 recites “…the controller is configured to set the vehicle autonomous driving level to a lowest level…” which is not explicitly disclosed in the specification. The applicant cited para 0004, 0079 and 0094 as support. The most relevant paragraph is para 0094, which has “…When the autonomous driving is released, the vehicle 100 may initialize the vehicle autonomous driving level (level 1)”, while “level 1” is not “a lowest level” (see para 0003 of the level 0 to level 5”). Therefore the claim recites NEW MATTER and is rejected under 35 USC 112(a).
	Claim 14 and 15 recite similar language as claim 4 and 5, respectively, and are rejected for similar reasons above.
Claim 21 recites “…the communication device includes at least one of a communication circuit or an antenna…” which is not explicitly, implicitly or inherently disclosed in the specification. The applicant relies on para 0046 of the specification as support for the amended limitation, while para 0046 does not have any disclosure of communication circuit or antenna being the structure of the “communication device”. Para 0046 recite technologies such as wireless internet, mobile communication,V2X et al, while using the recited technologies does not suggest “the communication device includes at least one of a communication circuit or an antenna”.  Therefore the claim recites NEW MATTER and is rejected under 35 USC 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 recite “…set the vehicle autonomous driving level to a lowest level when the autonomous driving is released…” Setting the vehicle autonomous driving level to a lowest level indicates the vehicle is in autonomous mode, while “when the autonomous driving is released” indicates the vehicle is not in autonomous mode. It is not clear how the autonomous driving level is determined when the vehicle is not in autonomous driving mode. Further, it is not clear what “lowest level” means and how the level is determined. There seems to be no definition for “vehicle autonomous driving level” in the specification. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-13 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Magdiel (US 20190049259, hereinafter Magdiel), in view of Lathrop (US9688288, hereinafter Lathrop).
As to claims 1 and 11, Magdiel teaches a system and a method for supporting an autonomous vehicle, the system comprising: 
a server configured to search for and provide a driving route in response to a request of the vehicle (Magdiel, para 0029 teaches determining a driving route to destination at user request; also see Fig. 3; para 0013 teaches the vehicle computing device is a server);
a controller configured to: 
control the autonomous vehicle to move by autonomous driving based on a road autonomous driving level included in the driving route (Magdiel, para 0042 teaches autonomous driving based on the autonomy level of the road segments; also see Fig. 4); 
Magdiel, para 0046 teaches route segments with autonomous QoS score equivalent to autonomous driving levels; and for segment S2 the advanced vehicle may require increased user supervision, i.e. identifying a change condition of vehicle autonomous driving level); and
adjust the vehicle autonomous driving level when the change condition of the vehicle autonomous driving level is met (Magdiel, para 0046 teaches increased user supervision and intervention, i.e. adjusting vehicle autonomous driving level; Table 1 teaches S1 has an autonomous QoS score equivalent to autonomous driving level 4, para 0046 further teaches segment S2 has an autonomous QoS score equivalent to autonomous driving level 3, and i.e. transition from S1 to S2 teaches when change condition of vehicle driving level is met).
Magdiel does not teach a display configured to display results of an operation of the controller, wherein the controller controls the display to display a road section ratio for each road autonomous driving level in the driving route. 
However, in the same field of endeavor, Lathrop teaches a display configured to display results of an operation of the controller (Lathrop, col 10, lines 1-33 teaches the map may be displayed on a display screen and there may be any number of suitable routes provided from the current position of the semiautonomous vehicle to the destination, Fig. 2), wherein the controller controls the display to display a road section ratio for each road autonomous driving level in the driving route (Lathrop, col 10, line 62-col 11, line 21 teaches the legend identifies 100% autonomous or 0% autonomous, road segments that a semi-autonomous vehicle may operate in autonomous driving mode would be given a line value of 100% and road segments that  vehicle is discouraged to operate in autonomous driving mode is given a line value of 0%, Fig. 4; also see Fig. 2 and Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system and method taught by Magdiel to include a display configured to display results of an operation of the controller, wherein the controller controls the display to display a road section ratio for each road autonomous driving level in the driving route as taught by Lathrop to improve safety of the semi-autonomous vehicle (Lathrop, col 1, lines 16-19).
As to claims 2 and 12, Magdiel in view of Lathrop teaches the system and method of claims 1 and 11, wherein the server is configured to:
collect vehicle autonomous driving state information including a vehicle location and the vehicle autonomous driving level from at least one vehicle able to perform the autonomous driving (Magdiel, para 0017 teaches location subsystem providing location to the vehicle computing device; para 0034 teaches using current location to generate routes; para 0034 teaches obtaining vehicle autonomous level); and
 determine an autonomous driving level of each road section based on the collected vehicle autonomous driving state information (Magdiel, para 0029-0030 teaches determining autonomous factors for route segments; para 0035 teaches determining autonomous driving quality of service scores for route segments; para 0036 teaches ranking the routes based on QoS scores, i.e. final route searched after the autonomy level of route segment is determined).
As to claim 3, Magdiel in view of Lathrop teaches the system and method of claim 1, wherein the server is configured to search for the driving route based on an autonomous driving Magdiel, para 0034 teaches determine vehicle capabilities; also see para 0036).
As to claims 6 and 16, Magdiel in view of Lathrop teaches the system and method of claims 1 and 11, wherein the controller is configured to identify whether the vehicle autonomous driving level and the road autonomous driving level are different from each other by a reference level or more (Magdiel, para 0042 teaches using available autonomy level of the vehicle depending on the rout segment and identifying a change of autonomy level along the route; para 0045 teaches autonomy level of route segments corresponding to vehicle autonomy levels; also see Table 1).
As to claims 7 and 17, Magdiel in view of Lathrop teaches the system and method of claims 6 and 16, wherein the controller is configured to output a warning when the vehicle autonomous driving level is greater than the road autonomous driving level (Magdiel, para 0042 teaches providing warning when route segments has reduced autonomous QoS score).
As to claims 8 and 18, Magdiel in view of Lathrop teaches the system and method of claims 6 and 16, wherein the controller is configured to adjust the vehicle autonomous driving level to the road autonomous driving level when the vehicle autonomous driving level is greater than the road autonomous driving level (Magdiel, para 0042 teaches the advanced vehicle drives the select route using an available autonomy level and the available autonomy level depends on the route segment, i.e. adjusting vehicle autonomous level to road autonomous level).
As to claims 9 and 19, Magdiel in view of Lathrop teaches the system and method of claims 6 and 16, wherein the controller is configured to adjust the vehicle autonomous driving Magdiel, para 0042 teaches the advanced vehicle drives the select route using an available autonomy level and the available autonomy level depends on the route segment, i.e. adjusting vehicle autonomous level to road autonomous level).
As to claims 10 and 20, Magdiel in view of Lathrop teaches the system and method of claims 9 and 19, wherein the controller is configured to output a notification informing of a change in the vehicle autonomous driving level (Magdiel, para 0042 teaches output a notification of changes in autonomy level).
As to claim 13, Magdiel in view of Lathrop teaches the method of claim 11, wherein the step of transmitting and requesting includes steps of: 
transmitting, by the controller, vehicle autonomous driving state information including location information and an autonomous driving support level of the autonomous vehicle to the server after the autonomous vehicle starts (Magdiel, para 0017 teaches location subsystem providing location to the vehicle computing device; para 0034 teaches using current location to generate routes; para 0034 teaches obtaining vehicle autonomous level; para 0022 teaches vehicle computing device establishes an environment during operation, para 0028 teaches the method performed by the environment of the vehicle computing device, i.e. after the autonomous vehicle starts); 
searching, by the server, for the driving route based on the autonomous driving support level (Magdiel, para 0034 teaches determine vehicle capabilities; para 0036 teaches ranking the routes based on QoS scores); and 
Magdiel, para 0036 teaches the vehicle computing device ranking the routes, i.e. determining a driving route; para 0039 teaches displaying a route to a user).
As to claim 21, Magdiel teaches an autonomous vehicle comprising: 
a communication device configured to perform communication with a server (Magdiel, para 0015 teaches communication circuitry);
a controller configured to: 
perform an autonomous driving based on a road autonomous driving level included in a driving route provided from the server (Magdiel, para 0029 teaches the vehicle computing device determines route segments; para 0035 teaches autonomous score for each segment; para 0042 teaches perform autonomous driving using the segment autonomous driving scores); 
identify whether a change condition of a vehicle autonomous driving level is met (Magdiel, para 0042 teaches a change condition is met); and
 adjust the vehicle autonomous driving level when the change condition of the vehicle autonomous driving level is met (Magdiel, para 0042 teaches adjust vehicle autonomy level when change condition is met).
wherein the communication device includes at least on of a communication circuit or an antenna (Magdiel, para 0015 teaches communication circuitry).
Magdiel does not teach a display configured to display results of an operation of the controller, wherein the controller controls the display to display a road section ratio for each road autonomous driving level in the driving route. 
Lathrop, col 10, lines 1-33 teaches the map may be displayed on a display screen and there may be any number of suitable routes provided from the current position of the semiautonomous vehicle to the destination, Fig. 2), wherein the controller controls the display to display a road section ratio for each road autonomous driving level in the driving route (Lathrop, col 10, line 62-col 11, line 21 teaches the legend identifies 100% autonomous or 0% autonomous, road segments that a semi-autonomous vehicle may operate in autonomous driving mode would be given a line value of 100% and road segments that  vehicle is discouraged to operate in autonomous driving mode is given a line value of 0%, Fig. 4; also see Fig. 2 and Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system and method taught by Magdiel to include a display configured to display results of an operation of the controller, wherein the controller controls the display to display a road section ratio for each road autonomous driving level in the driving route as taught by Lathrop to improve safety of the semi-autonomous vehicle (Lathrop, col 1, lines 16-19).
As to claim 22, Magdiel in view of Lathrop teaches the system of claim 1, further comprising a vehicle, wherein the controller is installed in the autonomous vehicle (Magdiel, para 0011 teaches an advanced vehicle including a vehicle computing device).

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Magdiel in view of Lathrop as applied to claims 1 and 11, and further in view of Sato (US20190064807, hereinafter Sato).
As to claims 4 and 14, Magdiel in view of Lathrop teaches the system and method of claims 1 and 11.
Magdiel in view of Lathrop does not teach wherein the controller is configured to determine that the change condition has met when the autonomous driving release is determined.
However, in the same field of endeavor, Sato teaches the above limitation (Sato, para 0057 teaches after the autonomous driving control is released, i.e. when the autonomous driving release is determined, a change condition is met).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the system and method taught by Magdiel and modified by Lathrop to include the above limitation as taught by Sato to restore the autonomous driving when certain condition is satisfied (Sato, para 0003).
As to claims 5 and 15, Magdiel in view of Lathrop and Sato teaches the system and method of claims 4 and 14. 
Sato further teaches wherein the controller is configured to set the vehicle autonomous driving level to a lowest level when the autonomous driving is released (Sato, para 0057 teaches after the autonomous driving control is released, the system restoring the autonomous control, i.e. setting a lowest autonomous level; Fig. 4).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUEN WONG/Primary Examiner, Art Unit 3667